Citation Nr: 0021059	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-22 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for stomach ulcers.

2.  Entitlement to an increased evaluation for multiple 
scars, feet and legs due to skin infection, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active military duty from March 1943 to 
March 1946.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in 
Montgomery, Alabama (hereinafter RO).

The veteran raised the issue of entitlement to service 
connection for an appendectomy scar by a statement dated in 
September 1999.  This issue has not been developed for 
appellate review and is referred to the RO for appropriate 
development.   


FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between any 
current peptic ulcer disease and service.

2.  Manifestations of the veteran's service-connected scars 
consist of a hypertrophic, mildly depressed, scar over the 
left knee, that is tender to palpation and results in mild 
disfigurement, with no limitation of function.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
stomach ulcers is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for an increased rating for multiple scars, 
feet and legs due to skin infection have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The veteran's service separation examination dated in March 
1946, reported a history of treatment for "ulcers" in 
August 1945, with a present physical defect noted.  A private 
medical record dated in December 1980, reported a history of 
gastric ulcer.  A VA examination conducted in March 1981, 
found no abnormalities of the digestive system.  

A VA upper gastrointestinal series conducted in November 
1990, found no anatomical abnormalities of the esophagus or 
stomach.  There was scarring of the duodenal bulb, consistent 
with old ulcer disease.  There was no active ulcer disease 
identified.  In August 1992, status of peptic ulcer disease 
noted continued abdominal discomfort with medication.  In 
September 1992, a history of peptic ulcer disease was 
reported, and medication was continued.  In August 1993, 
abnormal gastrointestinal studies reported focal colitis.  
Gastritis was diagnosed in June 1994.  

The veteran testified at a personal hearing before the RO in 
August 1996, that while in service he underwent sputum tests 
and a fluoroscope.  He stated that he was told he had peptic 
ulcers and had been treated for this disorder since service 
discharge.  The veteran reported that he would spit up blood 
and had blood in his stools.  

Although the veteran contends that he currently has stomach 
ulcers that were incurred in service, this is not shown by 
the medical evidence of record.  There is no medical evidence 
that relates any current stomach ulcers to those shown on 
service discharge, despite his assertions that such a causal 
relationship exists.  The first medical evidence subsequent 
to service discharge of a gastric ulcer was in 1980, over 30 
years after military service.  Although the veteran contends 
that he had been treated for stomach ulcers since service 
discharge and had symptoms of this disorder since service, he 
is not competent to testify that the symptoms he experienced 
were those of stomach ulcers and not those of another 
gastrointestinal disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  As there is no competent evidence that 
provides the required nexus between military service and any 
current stomach ulcers, service connection for stomach ulcers 
is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

II.  Increased Rating

Upon review of the record, the Board concludes that the 
veteran's claim of entitlement to an increased rating for 
multiple scars, feet and legs due to skin infection is well 
grounded within the meaning of the statute and judicial 
construction.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); 38 U.S.C.A. § 5107(a).  The VA therefore has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  In this regard, the veteran's service medical 
records, post-service private clinical data, and VA medical 
reports have been included in his file.  Upon review of the 
entire record, the Board concludes that the data currently of 
record provide a sufficient basis upon which to address the 
merits of the veteran's claim and that he has been adequately 
assisted in the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

The veteran's service medical records reveal that in 1944, 
the veteran had a skin eruption of the legs and feet noted as 
diphtheria dermatitis, also noted as jungle rot, with ulcers.  
Subsequent to service discharge, a VA examination conducted 
in March 1981, reported a deep, noncicatricial scar in the 
medial aspect of the left knee, which was noted by the 
veteran as the result of a laceration with a saw, not 
incurred in service.  Multiple macular areas of dark 
pigmentation in the anterior aspect of the left leg was 
found, with some scarring along the tibial spine, were 
reported as superficial and well healed.  There were similar 
macular areas measuring approximately 1/4 to 1/2 inch in diameter 
and, to a lesser degree, on the right leg.  The diagnoses 
included jungle rot by history, resolved, with residual 
superficial, nonsymptomatic scars.

The veteran testified at a personal hearing before the RO in 
1996, that his skin lesions erupted and became infected 
usually in the spring and summer.  At those times, they were 
swollen and tender.  The veteran stated that he had scars 
from his feet to his hips.  He stated that the biggest scar 
was the size of a nickel.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for multiple scars, feet and legs due to 
skin infection, is currently in effect and a 10 percent 
evaluation has been assigned under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7805.  This evaluation 
rates scars on the basis on limitation of function of 
affected part.  In this regard, moderate limitation of motion 
of the ankle is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (1999).  Marked limitation of 
motion of the ankle is evaluated as 20 percent disabling.  
Id.  A 10 percent evaluation is warranted when extension of 
the leg is limited to 10 degrees, when flexion is limited to 
45 degrees, or when there is slight recurrent subluxation or 
lateral instability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1999).  A 20 percent 
evaluation is warranted when extension of the leg is limited 
to 15 degrees, when flexion is limited to 30 degrees, or when 
there is moderate recurrent subluxation or lateral 
instability of the knee.  Id.  Additionally, for scars that 
are superficial, poorly nourished, with repeated ulceration a 
maximum of a 10 percent evaluation is provided under 38 
C.F.R. § 4.118, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. § 4.118, 
Diagnostic Code 7804. 

VA examinations conducted in 1998 and 1999, reported a 
hypertrophic, mildly depressed, scar over the medial left 
knee, that was tender to palpation and resulted in mild 
disfigurement with no limitation of function.  The veteran 
stated that this scar was a residual of a bamboo injury 
incurred in service.  No further scars or skin disorders were 
reported.  The veteran's service-connected skin disorder is 
evaluated at the maximum ratings under Diagnostic Codes 7803 
and 7804.  As limitation of function of the legs, ankles, or 
feet have not been shown, a rating in excess of 10 percent 
for multiple scars, feet and legs due to skin infection, is 
not warranted.


ORDER

The claim of entitlement to service connection for stomach 
ulcers is denied.  The claim of entitlement to an increased 
rating for multiple scars, feet and legs due to skin 
infection is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

